This matter comes up on a motion to dismiss for lack of jurisdiction of the Supreme Court. The motion is not contested.
The motion for new trial in this cause was overruled on the 1st day of October, 1934, and this appeal was not filed herein until the 3rd day of April, 1935. Under section 547, O. S. 1931, and numerous decisions of this court, an appeal filed in this court after the expiration of six months from the date of the final order will be dismissed for want of jurisdiction. The appeal is dismissed.
McNEILL, C. J., and RILEY, BUSBY, PHELPS, and CORN, JJ., concur.